Name: Council Regulation (EC) No 1329/2004 of 19 July 2004 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: chemistry;  agricultural activity;  industrial structures and policy;  tariff policy
 Date Published: nan

 21.7.2004 EN Official Journal of the European Union L 247/1 COUNCIL REGULATION (EC) No 1329/2004 of 19 July 2004 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) On 20 December 1996 the Council adopted Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products (1). Community demand for the products in question should be met under the most favourable conditions. New Community tariff quotas should be opened at reduced or zero rates of duty for appropriate volumes while avoiding any disturbance to the markets for these products. (2) The quota amount for certain autonomous Community tariff quotas is insufficient to meet the needs of the Community industry for the current quota period. Consequently, these quota amounts should be increased. (3) Having regard to the economic importance of this Regulation, it is necessary to rely upon the grounds of urgency provided for in point I.3 of the Protocol annexed to the Treaty on European Union and to the Treaties establishing the European Communities on the role of national parliaments in the European Union. (4) Regulation (EC) No 2505/96 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The quotas listed in the Annex are hereby added to Annex I to Regulation (EC) No 2505/96 with effect from 1 July 2004. Article 2 For the quota period from 1 January to 31 December 2004, in Annex I to Regulation (EC) No 2505/96, the quota amount of the tariff quota 09.2950 is fixed at 8 400 tonnes. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 2004. For the Council The President C. VEERMAN (1) OJ L 345, 31.12.1996, p. 1. Regulation last amended by Regulation (EC) No 226/2004 (OJ L 39, 11.2.2004, p. 1). ANNEX Order No CN code Taric code Description Amount of quota Quota duty (%) Quota period 09.2020 ex 7011 20 00 35 Glass face-plate with a diagonal measurement from the outer edge to the outer edge of 702,8 mm ( ± 1,5 mm) and having a light transmission of 78,9 % ( ± 3 %) by a reference glass thickness of 11,43 mm 400 000 units 0 1.7.-31.12.2004 09.2021 ex 7011 20 00 45 Glass face-plate with a diagonal measurement from the outer edge to the outer edge of 72 cm ( ± 0,2 cm), having a light transmission of 56,8 % ( ± 3 %) by a reference glass thickness of 10,16 mm 70 000 units 0 1.7.-31.12.2004 09.2022 ex 8504 90 11 20 Ferrite cores for the production of deflection yokes (1) 2 400 000 units 0 1.7.2004-30.6.2005 09.2023 ex 8540 91 00 34 Flat masks, with a length of 597,1 mm ( ± 0,2 mm) and a height of 356,2 mm ( ± 0,2 mm), with a width of the slots at the end of the central vertical axe of 179,1 micrometer ( ± 9) 500 000 units 0 1.7.-31.12.2004 09.2976 ex 8407 90 10 10 Four-stroke petrol engines of a cylinder capacity not exceeding 250 cm3 for use in the manufacture of lawnmowers of subheading 8433 11 (1) or mowers with motor of subheading 8433 2010 (1) 750 000 units 0 1.7.2004-30.6.2005 (1) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.